Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which thepatent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-7, 9-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BLANER et al. (US Pub. 2019/0332549).
Regarding independent claims 1, 10 and 16, BLANER discloses an apparatus comprising: 
a host interface (Fig.1: host interface 116): 
logic (Fig.1: accelerator unit 120) configured to connect with a host (Fig.1: processing unit 102) via the host interface (Fig.1: host interface 116) and to perform computational task communicated from the host (Fig.1: processing unit 102): and 
a storage controller (Fig.1 Memory Management Unit 112) coupled to the logic (Fig.1: accelerator unit 120) and configured to communicate with storage that comprises nonvolatile memory (Fig.1: system memory 106), 
wherein the storage (Fig.1: system memory 106) forms part of a shared file system between the logic (Fig.1: accelerator unit 120) and the host (Fig.1: processing unit 102) and wherein data residing on the storage (Fig.1: system memory 106) is accessible by the logic for the computational task communicated from the host device (Fig.1: processing unit 102) ([0038]: one or more of processing units 102 may be coupled by an accelerator interface 116 to an accelerator unit 120, as described further below. As utilized herein, the term "accelerator" is defined to refer to a computational device specifically configured to perform one or more computational, data flow, data storage, and/or functional tasks (as compared with a general-purpose CPU, which is designed to handle a wide variety of different computational tasks)). 
BLANER further teaches wherein the logic is further configured to write a result of the computational task to the storage ([0038]: one or more of processing units 102 may be coupled by an accelerator interface 116 to an accelerator unit 120, as described further below. As utilized herein, the term "accelerator" is defined to refer to a computational device specifically configured to perform one or more computational, data flow, data storage, and/or functional tasks (as compared with a general-purpose CPU, which is designed to handle a wide variety of different computational tasks)).
Regarding claim 2, BLANER teaches wherein the data is created responsive to a command from the host and the data is stored on the storage at a time of creation of the data ([0003]: an accelerator unit is coupled to a coherent data processing system via host attach logic, which may be realized as an integrated circuit. The accelerator includes a cache having an associated directory in the host attach logic. Given its inherent understanding of how data will be processed in the accelerator, the accelerator 
Regarding claim 3, BLANER teaches wherein the shared file system is further shared by one or more additional hosts (Fig.1: two processors).
Regarding claim 4, BLANER teaches wherein the logic includes an application-specific integrated circuit (ASIC) ([0038]: Accelerator units 120 can be implemented, for example, as an integrated circuit including programmable logic (e.g., programmable logic array (PLA) or field programmable gate array ( FPGA)) and/or custom integrated circuitry (e.g., application-specific integrated circuit ( ASIC))).
Regarding claim 5, BLANER teaches wherein the logic includes a field programmable gate array (FPGA), wherein the logic is configured to receive instructions from the host to configure the logic to perform the computational task ([0038]: Accelerator units 120 can be implemented, for example, as an integrated circuit including programmable logic (e.g., programmable logic array (PLA) or field programmable gate array ( FPGA)) and/or custom integrated circuitry (e.g., application-specific integrated circuit ( ASIC))).
Regarding claim 6, BLANER teaches a memory controller coupled to the host interface and the logic (see Fig.1).
Regarding claim 7, BLANER teaches wherein the memory controller is configured to receive additional data from the host and to communicate the additional data to the logic (Fig.1: the memory management unit is able to receive additional data from the host and to communicate the additional data to the logic).
Regarding claim 9, BLANER teaches second storage configured to provide a second portion of the shared file system accessible by the host and by the logic (see Fig.1).
Regarding claim 11, BLANER teaches wherein second storage forms a second portion of the shared file system, wherein performing the computational task further comprises using second data residing on the second storage ([0038]: one or more of processing units 102 may be coupled by an accelerator interface 116 to an accelerator unit 120, as described further below. As utilized herein, the term "accelerator" is defined to refer to a computational device specifically configured to perform one or more computational, data flow, data storage, and/or functional tasks (as compared with a general-purpose CPU, which is designed to handle a wide variety of different computational tasks)).
Regarding claim 12, BLANER teaches wherein the storage controller is coupled to host interface logic to provide access to the storage by the host (see Fig.1).
Regarding claim 14, BLANER teaches wherein the data residing on the storage is created responsive to a command from the host and stored on the storage at a time of creation ([0003]: an accelerator unit is coupled to a coherent data processing system via host attach logic, which may be realized as an integrated circuit. The accelerator includes a cache having an associated directory in the host attach logic. Given its inherent understanding of how data will be processed in the accelerator, the accelerator may have a preferred organization for the directory in the host attach logic, for example, to reduce thrashing in the directory.).
Regarding claim 15, BLANER teaches wherein the computational task received from the host includes instructions to customize the logic for performance of the computational task ([0038]: one or more of processing units 102 may be coupled by an accelerator interface 116 to an accelerator unit 120, as described further below. As utilized herein, the term "accelerator" is defined to refer to a computational device specifically configured to perform one or more computational, data flow, data storage, and/or functional tasks (as compared with a general-purpose CPU, which is designed to handle a wide variety of different computational tasks)).
Regarding claim 18, BLANER teaches wherein the logic is further configured to receive instruction from the host to configure the logic to perform the computational task (Fig.1 and [0038]: one or more of processing units 102 may be coupled by an accelerator interface 116 to an accelerator unit 120, as described further below. As utilized herein, the term "accelerator" is defined to refer to a computational device specifically configured to perform one or more computational, data flow, data storage, and/or functional tasks (as compared with a general-purpose CPU, which is designed to handle a wide variety of different computational tasks)).
Regarding claim 19, BLANER teaches wherein the system further comprises: second storage configured to provide a second portion of the shared file system accessible by the host and by the logic (see Fig.1).
Regarding claim 20, BLANER teaches wherein the computational task further uses second data residing on the second storage, wherein the logic is further configured to perform the computational task using the stored data on the storage and the second data on the second storage ([0038]: one or more of processing units 102 may be coupled by an accelerator interface 116 to an accelerator unit 120, as described further below. As utilized herein, the term "accelerator" is defined to refer to a computational device specifically configured to perform one or more computational, data flow, data storage, and/or functional tasks (as compared with a general-purpose CPU, which is designed to handle a wide variety of different computational tasks)).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 12/20/2021 have been fully considered but they are not persuasive.

1st Point of Argument
Regarding Applicant’s remarks on pages 6-7, the applicants argue that BLANER does not specifically teach wherein the logic is further configured to write a result of the computational task to the storage
In response, the term "accelerator" is defined to refer to a computational device specifically configured to perform one or more computational, data flow, data storage, and/or functional tasks.  Thus, accelerator of BLANER can write a result of the computational task to the storage.  BLANER clearly teaches wherein the logic is further configured to write a result of the computational task to the storage ([0038]: one or more of processing units 102 may be coupled by an accelerator interface 116 to an accelerator unit 120, as described further below. As utilized herein, the term "accelerator" is defined to refer to a computational device specifically configured to perform one or more computational, data flow, data storage, and/or functional tasks (as compared with a general-purpose CPU, which is designed to handle a wide variety of different computational tasks)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135